         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 1 of 28



 1   Bruce D. Sokler (admitted pro hac vice)   REDACTED
     Robert G. Kidwell (admitted pro hac vice) PUBLIC VERSION
 2   bdsokler@mintz.com
     rgkidwell@mintz.com
 3
     MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
 4   701 Pennsylvania Avenue NW, Suite 900
     Washington, DC 20004
 5   Telephone: (202) 434-7300
     Facsimile: (202) 434-7400
 6
     Evan S. Nadel (SBN 213230)
 7
     enadel@mintz.com
 8   MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
     44 Montgomery Street, 36th Floor
 9   San Francisco, California 94104
     Telephone: 415-432-6000
10   Facsimile: 415-432-6001
11
     Attorneys for Defendant
12   AVX CORPORATION

13
                                 UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                    SAN FRANCISCO DIVISION
16
     IN RE CAPACITORS ANTITRUST                 Lead Case No. 3:17-md-02801-JD
17   LITIGATION
                                                Including Consolidated Cases:
18                                              Case No. 14-cv-03264-JD
                                                Case No. 17-cv-03472-JD
19                                              Case No. 17-cv-07047-JD
20
                                                DEFENDANT AVX CORPORATION’S
21   This Document Relates to:                  NOTICE OF MOTION AND MOTION FOR
                                                SUMMARY JUDGMENT
22   DIRECT PURCHASER CLASS AND                 AGAINST ALL PLAINTIFFS;
     FLEXTRONICS INTERNATIONAL USA,
     INC’S COMBINED ACTION, Case No. 14-        MEMORANDUM OF POINTS AND
23                                              AUTHORITIES IN SUPPORT
     cv-03264-JD
24
     AASI BENEFICIARIES’ TRUST, BY AND          Date: August 29, 2019
25   THROUGH KENNETH A. WELT,                   Time: 10:00 a.m.
     LIQUIDATING TRUSTEE V. AVX CORP.           Judge: Hon. James Donato
26   ET AL., Case no. 17-cv-03472-JD            Location: Courtroom 11
27   BENCHMARK ELECTRONICS, INC. ET
     AL. V. AVX CORP. ET AL., Case No. 17-cv-
28   7047-JD


     AVX’S NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 2 of 28



 1                                                       TABLE OF CONTENTS
                                                                                                                                                  Page
 2
     ISSUE TO BE DECIDED ............................................................................................................. iv
 3
     NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT AGAINST
 4   ALL PLAINTIFFS...........................................................................................................................v
 5   MEMORANDUM OF POINTS AND AUTHORITIES .................................................................1
 6   I.        THE EVIDENCE—BOTH DIRECT AND INDIRECT—REQUIRES THAT
 7             SUMMARY JUDGEMENT BE ENTERED FOR AVX. ...................................................3

 8             1.         Plaintiffs do not allege that AVX participated in the cartel meetings, and
                          direct record evidence verifies that AVX did not participate in the cartel. .............3
 9             2.         The pleading cartel members and the ACPERA applicant have all sworn
10                        that AVX was not part of the cartel, while disclosing the involvement of
                          others as part of their pleas and cooperating discovery responses...........................5
11             3.         AVX has behaved as an independent business would. ............................................6
12             4.         The “bilateral communications” that Plaintiffs offer as circumstantial
                          evidence do not relate to the alleged Asian cartel and did not result in price
13                        increases. ..................................................................................................................7
14                        i.         Plaintiffs’ “bilateral communications” documents do not show that
                                     AVX agreed to join the Asian cartel alleged in this case. ...........................8
15
                                     a.
16                                                                                                           . ..........................................9
17                                   b.                                                                                           . ..................11
18                                   c.                                                           .....................................................13
                          ii.        AVX’s economist Dr. Snail did a
19

20                                                                               .......................................................................14

21   II.       THIS CASE IS LIKE CITRIC ACID AND UNLIKE TFT-LCD OR SRAM. .................15

22             1.         The four facts in Section I above mirror Citric Acid. ............................................16
23             2.         AVX’s direct evidence analysis does not suffer from the problems
                          identified in TFT-LCD. ..........................................................................................17
24
               3.         AVX has shifted the burden to Plaintiffs to show that the only explanation
25
                          for AVX’s behavior across the alleged cartel period was its active,
26                        knowing involvement in the alleged Asian cartel. .................................................18

27             4.         The circumstantial evidence concerning AVX is not like that in SRAM. .............19

28   III.      CONCLUSION. .................................................................................................................21
                                                                           -i-
                                       TABLE OF CONTENTS – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 3 of 28



 1                                                   TABLE OF AUTHORITIES

 2                                                                                                                                    Page(s)
 3   Cases
 4   Anheuser-Busch, Inc. v. Natural Beverage Distribs.,
 5      69 F.3d 337 (9th Cir. 1995) .....................................................................................................16

 6   Barnes v. Arden Mayfair, Inc.,
        759 F.2d 676 (9th Cir. 1985) ...................................................................................................17
 7
     Barnes v. Hersey Co.,
 8      2016 U.S. Dist. LEXIS 5485 (N.D. Cal. Jan. 15, 2016) ..........................................................11
 9   Columbia Pictures Indus. v. Fung,
        CV 06-5578..............................................................................................................................11
10

11   In re Baby Food Antitrust Litg.,
         166 F.3d 112 (3d Cir. 1998)............................................................................................. passim
12
     In re Cathode Ray Tube (CRT) Antitrust Litig.,
13       2017 U.S. Dist. LEXIS 217359 (N.D. Cal. Feb. 7, 2017) .............................................7, 17, 20
14   In re Citric Acid Litig. (Citric Acid I),
         996 F. Supp. 951, 953 (N.D. Cal. 1998) ..................................................................8, 16, 17, 21
15

16   In re Citric Acid Litig. (Citric Acid II),
         191 F. 3d 1090 (9th Cir. 1999) ........................................................................................ passim
17
     In re Static Random Access Memory (SRAM) Antitrust Litig.,
18       2010 U.S. Dist. LEXIS 132172 (N.D. Cal. Dec. 10, 2010) ...............................................15, 19

19   In re TFT-LCD (Flat Panel) Antitrust Litig.,
         586 F. Supp. 2d 1109 (N.D. Cal. 2008) .......................................................................15, 17, 18
20
     In re TFT-LCD Flat Panel Antitrust Litig.,
21
         2012 U.S. Dis. LEXIS 145936 (N.D. Cal. Oct. 9, 2012) .........................................................18
22
     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
23      475 U.S. 574 (1986) ...................................................................................................................8

24   Summers v. Teichert & Son, Inc.,
        127 F.3d 1150 (9th Cir. 1997) .................................................................................................15
25
     Sun Microsystems Inc. v. Hynix Semiconductor Inc. (Sun III),
26      608 F. Supp. 2d 1166 (N.D. Cal. 2009) .....................................................................................8
27
     United States v. ELNA Co. Ltd.,
28      No. 3:16-cr-00365-EMC, Dkt. No. 40 (N.D. Cal. 2017) ...........................................................5

                                                                         -ii-
                                     TABLE OF AUTHORITIES – CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 4 of 28



 1                                           TABLE OF AUTHORITIES
                                                    (continued)
 2
                                                                                                                  Page(s)
 3
     Cases
 4

 5   United States v. Hitachi Chemical Co., Ltd.,
        No. 4:16-cr-00180-JD, Dkt. 22 (N.D. Cal. 2016) ..............................................................5, 6, 8
 6
     United States v. Matsuo Electric Co. Ltd.,
 7      No. 4:17-cr-00073-JD, Dkt. No. 35 (N.D. Cal. 2017) ...........................................................5, 8
 8   United States v. NEC TOKIN Corporation,
        No. 3:15-cr-00426-JD, Dkt. No. 9-1 (N.D. Cal. 2016) ..............................................................5
 9
     United States v. Nichicon Corp.,
10
        No. 4:17-cr-00368-JD-1, Dkt. No. 19 (N.D. Cal. 2017) ........................................................5, 8
11
     United States v. Nippon Chemi-Con Corporation,
12      No. 4:17-cr-00540-JD, Dkt. No. 54 (N.D. Cal. 2018) ...............................................................5

13   United States v. Rubycon Corp.,
        No. 4:16-cr-00367-JD, Dkt. No. 17 (N.D. Cal. 2017) ...............................................................5
14
     Unites States v. Holy Stone Holdings Co., Ltd.,
15
        No. 4:16-cr-00366-JD, Dkt. No. 34 (N.D. Cal. 2017) ...........................................................5, 8
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                              -iii-
                                TABLE OF AUTHORITIES – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 5 of 28



 1                                      ISSUE TO BE DECIDED
 2          Whether Plaintiffs have come forward with admissible evidence capable of proving that

 3   AVX made an agreement and a conscious decision to join the Asian cartel that is alleged by

 4   Plaintiffs, and that AVX’s behavior with regard to the capacitor sales at issue is inconsistent with
 5   the lawful conduct of business.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -iv-
                            ISSUE TO BE DECIDED – CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 6 of 28



 1    NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT AGAINST ALL
                                PLAINTIFFS
 2

 3          PLEASE TAKE NOTICE that on August 29, 2019, at 10:00 a.m. in Courtroom 11, 450

 4   Golden Gate Ave., 19th floor, San Francisco, CA, before the Honorable James Donato,

 5   Defendant AVX Corporation (“AVX”) will move, and hereby does move, pursuant to Fed. R.

 6   Civ. P. 56, for an order of summary judgment as to all claims against it by all Plaintiffs in these

 7   consolidated cases. The Plaintiffs against whom AVX moves are: Direct Purchaser Plaintiffs;

 8   Flextronics International USA, Inc.; AASI Beneficiaries’ Trust; and the Benchmark Electronics

 9   Plaintiffs. AVX has not been named as a defendant by any of the other Plaintiffs in these

10   consolidated cases.

11          AVX seeks an order of summary judgment in its favor on all claims because no Plaintiff

12   can show that AVX made an agreement and a conscious decision to join the cartel that is alleged

13   by Plaintiffs, or that its behavior with regard to the capacitor sales at issue could not plausibly be

14   consistent with the lawful conduct of business. AVX’s prayer for relief is based upon this

15   Motion and Memorandum of Points and Authorities; the attached declarations and exhibits; the

16   argument of counsel; the discovery responses, documents, and testimony in the record as may be

17   cited by Plaintiffs or Defendants in this case; and such other matters as the Court may consider.

18   Dated: June 14, 2019                           MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                    AND POPEO, P.C.
19
                                                    By: /s/ Evan S. Nadel
20                                                  Evan S. Nadel
                                                    44 Montgomery Street, 36th Floor
21
                                                    San Francisco, CA 94104
22                                                  Telephone: (415) 432-6000
                                                    Facsimile: (415) 432-6001
23                                                  enadel@mintz.com

24                                                  Bruce D. Sokler (admitted pro hac vice)
                                                    Robert G. Kidwell (admitted pro hac vice)
25                                                  701 Pennsylvania Avenue NW, Suite 900
                                                    Washington, DC 2004
26                                                  Telephone: (202) 434-7300
                                                    Facsimile: (202) 434-7400
27
                                                    Bdsokler@mintz.com
28                                                  Attorneys for Defendant AVX Corporation
                                                      -v-
          NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT AGAINST ALL PLAINTIFFS
                                   CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 7 of 28



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2            The complaints1 in this case relate to an Asian capacitors cartel unearthed by

 3   governmental authorities involving certain Japanese and Taiwanese capacitor manufacturers

 4   attending a series of meetings with codenames like “ATC,” “MK,” “JFC,” and “President’s

 5   Meetings.” The government investigations, the midnight raids, the cartel meeting minutes, the

 6   guilty pleas, and the fines all involve these Asian companies. None have involved AVX, which

 7   is a South Carolina-based manufacturer2 of primarily tantalum capacitors that had no operations

 8   in Japan during the alleged cartel period. 3 It is therefore not surprising that AVX is the only

 9   Defendant for whom this Court dismissed the original complaint. 4

10            AVX will show in this motion the four facts that, under In re Citric Acid Litig. (Citric

11   Acid II), 191 F. 3d 1090 (9th Cir. 1999), cert. denied, 529 U.S. 1037 (2000), entitle it to

12   summary judgment:

13            (1) Plaintiffs do not even allege that AVX attended the cartel meetings, their experts

14   agree that AVX did not attend the cartel meetings, contemporaneous meeting minutes expressly

15   state that AVX was not part of the cartel, and there is no documentary or testimonial evidence

16

17
     1
18     There are four plaintiffs (DPPs, Flextronics, AASI, and Benchmark) and three complaints (the DPP/Flextronics
     consolidated complaint and one each for AASI and Benchmark) at issue in this motion, but the various filings do not
19   all appear under a single case number. Therefore, this motion will indicate both the case number and the docket
     number when referring to docket items.
20   2
      AVX is a Delaware public company listed on the New York Stock Exchange (ticker symbol: AVX). Approximately
     75% of its outstanding common shares are held by Kyocera Corp.
21
     3
       In 2013—shortly before this case was filed—AVX purchased the assets of a tantalum capacitor factory in Adogawa,
22   Japan from Nichicon. AVX did not acquire Nichicon’s business, and Nichicon’s liability for any of its alleged actions
     in this case stayed with Nichicon—which DPPs and Flextronics anticipate in the Consolidated Third Amended Class
23   Action Complaint (“DPP and Flex Third Amended Complaint”), Dkt. No. 1831 in Case No. 14-cv-03264, at ¶ 57, and
     which this Court has also anticipated. See Order On Motions to Dismiss, Dkt. No. 710 in Case No. 3:14-cv-03264, at
24   13:8. AVX had no operations in Japan prior to this asset purchase.
     4
       See Order On Motions to Dismiss, Dkt. No. 710 in Case No. 3:14-cv-03264, at 13:11-14 (“The only substantive
25   allegation against AVX is that it ‘worked to coordinate pricing strategy’ with other defendants, but these allegations
     fall short of alleging ‘an agreement and a conscious decision’ by AVX to join it.”) (quoting In re TFT-LCD (Flat
26   Panel) Antitrust Litig., 586 F. Supp. 2d 1109, 1117 (N.D. Cal. 2008)). The Court subsequently declined to dismiss
     AVX from the Amended Complaints. Order on Motions to Dismiss Amended Complaints, Dkt. 1003 in Case No.
27   3:14-cv-03264, at 14:4-19 (noting the Plaintiffs’ allegations in the Amended Complaints were “significantly more
     than what was previously alleged, and at this stage of the proceedings, the Court finds DPPs have alleged enough to
28   let the complaint go forward as to AVX”) (emphasis added).

                                                              -1-
                    AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 8 of 28



 1   that AVX otherwise joined the cartel;

 2           (2) All of the defendants whom have pleaded guilty to participating in the cartel, as well

 3   as the ACPERA applicant Panasonic/Sanyo, have provided sworn discovery responses stating

 4   that AVX did not participate in the cartel for which they pleaded guilty or sought leniency;

 5           (3) AVX has conducted its business as an independent, rational competitor would do

 6   throughout the alleged cartel period. While the Complaints allege a stagnant industry of low-

 7   priced commodity products for which collusion is an enticing path to profit, AVX has focused on

 8   inventing new technologies for high-reliability applications such as implantable medical devices

 9   and deep-earth oil exploration, and for advanced military and aerospace applications—including

10   aboard the NASA Mars Rover Curiosity; and

11           (4) None of the various “bilateral meetings” that Plaintiffs offer as circumstantial

12   evidence of AVX’s involvement in the Asian cartel provide evidence that AVX joined the

13   cartel—and it is an unrebutted economic fact in this case that none of these “bilateral meetings”

14   had any effect on AVX’s pricing.

15           Lacking any direct evidence that AVX made a conscious agreement to join the cartel,

16   Plaintiffs will likely respond to this Motion with a litany of documents that show one or more

17   AVX employees saying or doing something stupid on a variety of topics having nothing to do

18   with the alleged Asian cartel. Run 13 years’ worth of any company’s internal documents

19   through modern E-Discovery analytics software and you will find instances where employees

20   said or did stupid things. But none of the stupid things that Plaintiffs will point to are evidence

21   that AVX consciously agreed to join the Asian cartel alleged in this case.

22           Plaintiffs will also likely offer their economists’ reports for two purposes: first, to attempt

23   to “expertify” documents that do not otherwise show an agreement to join the Asian cartel, and

24   second, to show that AVX’s pricing is “consistent with” the Asian cartel’s pricing once you

25   average AVX’s prices together with the prices of the cartel members—which is a simple

26   tautology. Mother Theresa was a billionaire if you average her income with that of the world’s

27   billionaires.

28

                                                       -2-
                     AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 9 of 28



 1           But the Court can safely avoid a battle of the experts here, because Plaintiffs’ experts

 2   have stated very clearly that they do not offer any opinion on the affirmative facts that entitle

 3   AVX to summary judgment. Plaintiffs’ economists confirmed in their deposition testimony what

 4   was already obvious in their reports: none of them is offering an opinion that AVX did, in fact,

 5   join the conspiracy, and none of them rebut the analysis of AVX’s economist that the

 6   miscellaneous “bilateral communications” offered as circumstantial evidence by Plaintiffs had

 7   no effect on prices.

 8           Additionally and independently, Plaintiff AASI,

 9                                                                   AVX is entitled to summary judgment as

10   to AASI for this separate and independent reason.

11           In deference to the Court’s admonition that dispositive motions be concise, this Motion

12   assumes the Court’s general familiarity with the overall facts of this case and the basic summary

13   judgment standards.

14   I.      THE EVIDENCE—BOTH DIRECT AND INDIRECT—REQUIRES THAT
             SUMMARY JUDGEMENT BE ENTERED FOR AVX.
15
             1.       Plaintiffs do not allege that AVX participated in the cartel meetings, and
16                    direct record evidence verifies that AVX did not participate in the cartel.

17           AVX did not attend the cartel meetings, and Plaintiffs do not allege that it attended the
18   cartel meetings.6 Plaintiffs’ own experts agree that                                                         In
19

20
     5
      See Expert Report of Leslie M. Marx, Ph.D, on Behalf of Plaintiffs, dated Nov. 30, 2018 (“Marx Report”) at
21                                                            Declaration of Shawn N. Skolky In Support of Defendant
     AVX Corporation’s Motion for Summary Judgment Against All Plaintiffs (“Skolky Decl.”), Ex. 1.
22   6
       See DPP and Flex Third Amended Complaint, Dkt. No. 1831 in Case No. 14-cv-03264; The AASI Beneficiaries’
     Trust, by and Through Kenneth A. Welt, Liquidating Trustee Complaint (“AASI Complaint”), Dkt. No. 1 in Case No.
23   17-cv-03472; Benchmark Electronics et al. Complaint (“Benchmark Complaint”), Dkt. No. 1 in Case No. 17-07047.
     DPPs and Flextronics name the cartel meeting attendees in the Third Amended Complaint, all of which are Asian, and
24   make no allegation that AVX attended any of the cartel meetings. ¶ 196. AASI’s Complaint insinuates that AVX
     was, at a minimum, “discussed” at cartel meetings. ¶ 166. The Benchmark Complaint cuts-and-pastes this insinuation
25   that AVX was “discussed” at cartel meetings. ¶ 175. But being discussed at a meeting by others is not evidence of
     joining a cartel. And as described below, that “discussion” included bemoaning that the U.S. manufacturers—AVX
26   and KEMET—were not part of the conspiracy, and therefore beyond the influence of the cartel.
     7
27    See Skolky Decl., Ex. 1, ¶¶ 54, 56, 61, 64
                                        ; Expert Report of Hal J. Singer, Ph.D, on Behalf of Plaintiffs, dated Nov. 30,
28   2018 (“Singer Report”) at 102-06 (same), Skolky Decl., Ex. 2; Deposition of Leslie M. Marx, Ph.D (“Marx Dep.”) at

                                                            -3-
                    AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 10 of 28



 1   other words, nothing has changed on this score since the Court dismissed AVX—and only

 2   AVX—from the original complaint:

 3                 AVX Corporation is not alleged to have participated in or even been informed of the
                   “cartel's regular meetings,” Dkt. No. 401 ¶ 198, nor is it alleged to have participated
 4                 in any cartel “sub-groups” or in any specific cartel meetings. The only substantive
                   allegation against AVX is that it “worked to coordinate pricing strategy” with other
 5
                   defendants, id. ¶¶ 215-16, but these allegations fall short of alleging “an agreement
 6                 and a conscious decision” by AVX to join it. TFT-LCD, 586 F. Supp. 2d at 1117.8

 7                 To the contrary, after five years of discovery the evidence shows affirmatively that AVX

 8   did not join the cartel.

 9

10

11

12

13

14

15

16

17

18

19
     174:2 – 176:1 (                                                                ) , Skolky Decl., Ex. 3; Deposition of
20   Hal J. Singer, Ph.D (“Singer Dep.”) at 281:12 – 282:19 (same) , Skolky Decl., Ex. 4.
     8
         Order On Motions to Dismiss, Dkt. No. 710 in Case No. 3:14-cv-03264, at 13:9-14.
21
     9
          See
22                                   , Skolky Decl., Ex. 5, at 3; id.
                                           ); id. at 2 (
23                                                                   ). See also
                ), Skolky Decl., Ex. 6, at 287:8-14 (
24
                                          ); id. at 288:19-25 (
25                                                                                                                       ).
     10
          Skolky Decl., Ex. 5, at 4; see also Skolky Decl., Ex. 6, at 289:7-11.
26
     11
          Skolky Decl., Ex. 6, at 282:1-25.
27   12
          Id. at 289:3 – 290:3 (
                                                                                                                     )
28

                                                                   -4-
                         AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 11 of 28



 1              2.     The pleading cartel members and the ACPERA applicant have all sworn that
                       AVX was not part of the cartel, while disclosing the involvement of others as
 2                     part of their pleas and cooperating discovery responses.
 3              Plaintiffs’ claims are founded on the DOJ’s criminal investigation and information
 4   provided by the cooperating ACPERA applicant Panasonic/Sanyo. 13
 5

 6                                                                                               —even as they have
 7   admitted their own involvement and named their co-conspirators pursuant to the plea agreements
 8   with the DOJ.16
 9              The ACPERA applicant Panasonic/Sanyo, has produced voluminous documents, made
10   factual proffers, and otherwise cooperated with DOJ and the Plaintiffs in this case to disclose the
11   cartel and its participants.
12

13

14
     13
        See DPP and Flex Third Amended Complaint ¶¶ 9 (citing Panasonic’s ACPERA application), 17 (citing the public
15   statements of “law enforcement and competition authorities” in the spring of 2014 as the DPPS’ and Flextronics’ first
     notice of the alleged conspiracy); see also AASI Complaint ¶¶ 12 (citing the public statements of “law enforcement
16   and competition authorities” in the spring of 2014 as AASI’s first notice of the alleged conspiracy), 13 (citing
     Panasonic’s ACPERA application); Benchmark Complaint ¶¶ 12 (citing the public statements of “law enforcement
17   and competition authorities” in the spring of 2014 as Benchmark’s first notice of the alleged conspiracy), 13 (citing
     Panasonic’s ACPERA application).
18
     14

19                                                    For ease of reference, AVX has grouped this category of documents
     into Skolky Decl., Ex. 7.
20   15

                                                 See Skolky Decl., Ex. 8. AVX does not produce aluminum capacitors,
21   and therefore did not seek a response from NCC/UCC, which manufactures only aluminum capacitors.
     16
22     See United States v. ELNA Co. Ltd., No. 4:16-cr-00365-JD, Dkt. No. 40 (N.D. Cal. Oct. 12, 2017) (ELNA plea
     agreement); Unites States v. Holy Stone Holdings Co., Ltd., No. 4:16-cr-00366-JD, Dkt. No. 34 (N.D. Cal. Oct. 12,
23   2017) (Holy Stone plea agreement); United States v. Matsuo Electric Co. Ltd., No. 4:17-cr-00073-JD, Dkt. No. 35
     (N.D. Cal. Oct. 26, 2017) (Matsuo plea agreement); United States v. Nichicon Corp., No. 4:17-cr-00368-JD-1, Dkt.
24   No. 19 (N.D. Cal. Nov. 9, 2017) (Nichicon plea agreement); United States v. Rubycon Corp., No. 4:16-cr-00367-JD,
     Dkt. No. 5-2 (N.D. Cal. Sept. 7, 2017) (minute entry of hearing wherein Rubycon pleaded guilty); United States v.
25   NEC TOKIN Corporation, No. 3:15-cr-00426-JD, Dkt. No. 9-1 (N.D. Cal. Jan. 1, 2016) (NEC TOKIN plea
     agreement); United States v. Nippon Chemi-Con Corporation, No. 4:17-cr-00540-JD, Dkt. No. 54 (N.D. Cal. May 11,
26   2018) (Nippon Chemi-Con plea agreement); United States v. Hitachi Chemical Co., Ltd., No. 4:16-cr-00180-JD, Dkt.
     22 (N.D. Cal. Jun. 10, 2016). For each of reference, AVX has grouped this category of documents into Skolky Decl.,
27   Ex. 9.
     17
          See                                                                                       Skolky Decl., Ex. 10.
28

                                                             -5-
                     AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
             Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 12 of 28



 1               Multiple governments (including the United States) have investigated the alleged cartel,

 2   and no government has so much as glanced sideways at AVX—because there is no evidence that

 3   AVX had anything to do with the alleged cartel.

 4               3.           AVX has behaved as an independent business would.

 5               Thirteen years’ worth of business records produced in this case show that AVX has
 6   behaved consistently as a company doing business the way one would expect it to—competing to
 7   win business and grow the market. Far from sitting back to wait for its share of cartel rents split
 8   among commodity manufacturers as the complaints allege, 18 AVX has been a uniquely
 9   aggressive inventor of new capacitor technologies for advanced applications. For example:
10                    AVX has consistently invented new technologies and improved upon existing
11                     technologies in order to serve advanced applications. During the alleged cartel period,
12

13

14

15

16

17                    AVX has also been an independent driver of technological responses to existing
18                     customers’ concerns. For example,
19

20

21

22

23
     18
          See DPP and Flex Third Amended Complaint, Dkt. No. 1831 in Case No. 3:14-cv-03264, ¶¶ 339, 342, 349-50.
24
     19
       See                         at 88 (                                             ), attached as Skolky Decl., Ex.
25   11.
     20
          Id. at 80.
26
     21
          Id. at 76.
27   22
          See id. at 5, 31;                                               ), Skolky Decl., Ex. 12, at 187:3-14. See also
                                                                               , Skolky Decl., Ex. 13.
28

                                                            -6-
                        AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 13 of 28



 1

 2

 3                  At the same time, AVX has consistently behaved as an independent competitor would
 4                   in competing for sales of existing products.

 5

 6

 7

 8
                The record in this case, of which these are only a few examples, shows AVX consistently
 9
     behaving as a rational, independent competitor. Furthermore, AVX’s distinctive focus on
10
     inventing unique products for space, medical, and other highly specialized applications is
11
     inconsistent with the alleged Asian conspiracy, which Plaintiffs allege is a homogenous
12
     commodity market where the only difference between one capacitor and another is price.
13
                4.       The “bilateral communications” that Plaintiffs offer as circumstantial
14
                         evidence do not relate to the alleged Asian cartel and did not result in price
15                       increases.

16              None of the various “bilateral communications” that Plaintiffs will likely rely on as

17   circumstantial evidence or “plus factors” show any involvement by AVX in the alleged Asian

18   cartel, and they certainly do not show any agreement by AVX to join the cartel. And it is

19   unrebutted that none of these “bilateral meetings” had any effect on AVX’s pricing.

20              To avoid summary judgment, Plaintiffs need to do more than dig up some piece of

21   evidence that might, viewed in isolation, suggest that one or more AVX employees interacted

22   with one or more employees of the Asian conspirators. 25 Rather, they must show specific

23

24
     23
          Skolky Decl., Ex. 12, at 118:4-20.
25
     24
          See                                                      Skolky Decl, Ex. 14, at 2.
26   25
        See In re Cathode Ray Tube (CRT) Antitrust Litig., No. MDL No. 1917, 2017 U.S. Dist. LEXIS 217359, at *66
     (N.D. Cal. Feb. 7, 2017) (noting “one potentially anticompetitive act must be weighed against the evidence that many
27   members of the cartel denied [defendant’s] participation in the conspiracy, and the fact that Plaintiffs do not even
     claim that [defendant’s] representatives attended glass or bilateral meetings.”).
28

                                                             -7-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
          Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 14 of 28



 1   evidence that, when “considered as a whole”26 with the other record evidence—including from

 2   the admitted conspirators themselves (both in contemporaneous business documents and in

 3   discovery responses)—shows that AVX, as a company, made a conscious decision to join the

 4   Asian cartel.27

 5                      i.       Plaintiffs’ “bilateral communications” documents do not show that
                                 AVX agreed to join the Asian cartel alleged in this case.
 6

 7            Having had access to both 13 years’ worth of AVX’s and other Defendants’ business

 8   documents, Plaintiffs appear to have located every crude, intemperate, inadvisable,

 9   cringeworthy, or just plain stupid thing that any AVX employee has said or done through the

10   years. And, as the footnotes of their experts’ reports foreshadow, Plaintiffs will no doubt cite

11   these documents by the pound in their opposition and characterize them as cumulative evidence

12   that there must be a pony under there somewhere. But the Court will recognize that quantity

13   does not substitute for quality of probative evidence, 28 and the Court should not allow plaintiffs

14   to avoid summary judgment simply by depositing a pile of these documents at its doorstep.

15            For any document that Plaintiffs offer—even if it otherwise shows an AVX employee

16   doing or saying something inadvisable—the relevant question must be asked: is this probative

17   evidence29 that AVX entered into a conscious agreement to join the Asian cartel to which ELNA,

18

19   26
        Citric Acid II, 191 F.3d at 1097 (“the crucial question is whether all the evidence considered as a whole can
     reasonably support the inference that [defendant] conspired with the admitted conspirators to fix prices.”).
20
     27
       See Citric Acid I, 996 F. Supp. 51 at 954 (“[T]he plaintiff must come forward with other evidence that is sufficiently
21   unambiguous and tends to exclude the possibility that that the defendant acted lawfully”) (quoting In re Coordinated
     Pretrial Proceedings in Petroleum Products Antitrust Litig., 906 F.2d 432, 440 (9th Cir. 1990)); Sun Microsystems
22   Inc. v. Hynix Semiconductor Inc. (Sun III), 608 F. Supp. 2d 1166, 1193 (N.D. Cal. 2009) (where “the evidence tends
     to support an inference of non-conspiratorial conduct, plaintiff must now, in order to defeat summary judgment, come
23   forward with evidence that shows that [defendant] was not engaging in permissible competitive behavior”).
     28
       See Citric Acid I, 996 F. Supp. 51 at 956 (“Apparently hoping that quantity will substitute for quality, plaintiffs have
24   submitted voluminous but weak circumstantial evidence that they argue indicates that [the defendant] was a member
     of the conspiracy.”).
25
     29
       See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 588 (1986) (“To survive a motion for summary
26   judgment . . . a plaintiff . . . must present evidence ‘that tends to exclude the possibility’ that the alleged conspirators
     acted independently.”) (quoting Monsanto Co. v. Spray-Rite Service Corp., 465 U.S. 752, 764 (1984)); Sun
27   Microsystems Inc. v. Hynix Semiconductor Inc. (Sun III), 608 F. Supp. 2d 1166, 1193 (N.D. Cal. 2009) (stating where
     “the evidence tends to support an inference of non-conspiratorial conduct, plaintiffs must now, in order to defeat
28   summary judgment, come forward with evidence that shows that [defendant] was not engaging in permissible

                                                                 -8-
                     AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 15 of 28



 1   Hitachi, Holy Stone, Matsuo, NCC, NEC Tokin, Nichicon, and Rubycon have pleaded guilty, and

 2   for which Panasonic/Sanyo has sought ACPERA leniency?

 3              Documents that show AVX employees saying or doing something stupid other than

 4   consciously joining the Asian cartel are not evidence that AVX consciously joined the Asian

 5   cartel. This is particularly true in cases where the employee involved was not a senior executive

 6   with the ability to set prices, and where there is no evidence that the information exchange

 7   affected prices.30 The following documents are likely exemplars that Plaintiffs will present, 31

 8   starting with the document that Plaintiffs added to their amended complaint to defeat AVX’s

 9   second motion to dismiss.32

10                               a.
11

12

13

14

15

16

17

18

19   competitive behavior.”).
     30
       In re Baby Food Antitrust Litg., 166 F.3d 112, 125-26 and n.8 (3d Cir. 1998) (holding that the sporadic exchange
20   of pricing information by lower level employees is not sufficient to defeat summary judgment, and that evidence of
     information exchanges cannot defeat summary judgment without evidence that those exchanges had an effect on
21   pricing).
     31
22     This section describes the documents that Plaintiffs are most likely to offer to the Court for purposes of this Motion.
     AVX will object to the admissibility of many of these documents if Plaintiffs attempt to rely on them in opposition to
23   this Motion or at trial, and AVX does not concede admissibility or waive its objections. These descriptions are
     provided to preview what is likely to come and to assist the Court in making its ultimate admissibility determinations.
24   32
          Order on Motions to Dismiss Amended Complaints, Dkt. 1003 in Case No. 3:14-cv-03264, at 14:4-19.
     33
25     See Direct Purchaser Plaintiffs’ and Flextronics’ Second Amended Consolidated Class Action Complaint, Dkt. No.
     799 in Case No. 3:14-cv-03264, ¶ 220.f; DPP and Flex Third Amended Complaint, Dkt. No. 1831 in Case No. 3:14-
26   cv-03264, ¶ 220.f; Benchmark Electronics Complaint, Dkt. No. 1 in Case No. 3:17-cv-07047, ¶ 228; AASI
     Beneficiaries Trust Complaint, Dkt. No. 1 in Case No. 3:17-cv-03472, ¶ 219.
27   34
      See                                                                                                            , Skolky
     Decl., Ex. 15; Skolky Decl., Ex. 2, ¶ 41.
28

                                                               -9-
                      AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 16 of 28



 1

 2

 3

 4

 5

 6              This statement, translated from Japanese

 7                                and quoted repeatedly by Plaintiffs,

 8                                                                                               AVX and KEMET

 9   are U.S. manufacturers whose pricing the cartel members bemoaned could not be controlled by

10   the cartel. And even if this case had alleged a U.S.-only cartel among AVX and KEMET, the

11   statement that                                                                                      however it is

12   interpreted, does not exclude the conclusion that market forces, rather than a conscious

13   agreement to fix prices, resulted in any price increase had one actually occurred.

14              But arguing over how to interpret these words is unnecessary, because the parties

15   produced their actual sales data in this case—so we can look to see if AVX and KEMET had, in

16   fact,                                                                              . And they did not.

17              As described in the analysis of AVX’s expert economist Dr. Timothy Snail, 38

18

19
     35
20        See Skolky Decl., Ex. 15
                                                                                                     ); Skolky Decl., Ex.
21   12, at 14:16 – 15:10 (                                                                                             )
     36
          See
22

23

24

25

26                          For ease of reference, AVX has grouped this category of documents into Skolky Decl., Ex. 16.
     37
27        Skolky Decl., Ex. 15.
     38
          Dr. Snail is a Vice President at Charles River Associates in Boston, MA.
28

                                                               -10-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 17 of 28



 1                                                                                                          No

 2   convoluted econometrics are required to test such a simple statement—

 3                                     Importantly for the Court’s consideration here at summary judgment,

 4

 5

 6

 7

 8

 9                                                                   This document is not evidence that

10   Plaintiffs can use to rebut the affirmative evidence that AVX was not part of the conspiracy.

11                                b.

12              Plaintiffs will likely highlight that, in the course of discovery in this case, AVX became
13   aware that
14

15

16

17

18

19

20
     39
          See Expert Report of Timothy S. Snail, Ph.D, on Behalf of AVX, dated Feb. 22, 2019 (“Snail Report”) ¶ 88,
21
                                         ). The relevant portions of Dr. Snail’s report and his accompanying declaration
22   can be found at Ex. 17 to the Skolky Decl.
     40
          See Skolky Decl., Ex. 3, at 205:13-17 (
23                                                                                                               ); Skolky
     Decl., Ex. 4, at 259:10-21 (
24                                                                                                      )
     41
25     See, e.g., Columbia Pictures Indus. v. Fung, CV 06-5578 SV (JCx), 2009 U.S. Dist. LEXIS 122661, at *5 n.2 (C.D.
     Cal. Dec. 21, 2009) (“[T]he experts’ declarations set forth admissible facts. Where unrebutted, these facts allow
26   summary judgment in favor of the party proffering the expert testimony on that particular issue.”); see also Barnes v.
     Hersey Co., No. 3:12-cv-01334, 2016 U.S. Dist. LEXIS 5485, at *28 (N.D. Cal. Jan. 15, 2016) (finding defendant
27   expert’s opinion to be unrebutted when plaintiff’s expert “omit[ed] any response” to the relevant fact).
     42
          See               , Skolky Decl., Ex. 18, at 1.
28

                                                             -11-
                      AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
                Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 18 of 28



 1

 2                                                                                                                       It

 3   would be remarkably unjust if AVX’s doing the right thing—above board, in the full light of

 4   day—could be used as evidence that AVX consciously agreed to join the Asian conspiracy.

 5

 6

 7

 8

 9

10

11

12

13

14                Nothing in this exchange is evidence that AVX consciously agreed to join the Asian

15   cartel at issue in this case. None of the cartel members whom have pleaded guilty in this case,

16   nor the ACPERA applicant, has ever suggested that the cartel was perpetuated by meetings

17   between AVX and KEMET salespeople in Europe. And with regard to AVX and KEMET alone,

18   the mere exchange of information between competitors does not create an inference of an

19   agreement to fix prices.47

20

21
     43

22

23                                                      See Deposition of                               Skolky Decl., Ex. 19, at
     4.
24   44


25   See id., at 1-2.
                                 Id.
26
     45
          See Deposition of                           , Skolky Decl., Ex. 20
27   46
          Id.
     47
28        See Citric Acid II, 191 F.3d at 1103 (“Although the possession of competitor price lists is consistent with conspiracy,

                                                                 -12-
                        AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
             Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 19 of 28



 1               To infer agreement, there must be evidence that the exchange impacted the companies’

 2   pricing decisions.48 And the unrebutted evidence in this case is that these communications had

 3   no effect on AVX’s or KEMET’s prices. Dr. Snail

 4

 5                                                                 —it is an undisputed fact.

 6                                c.

 7               Similar to the                   , Plaintiffs will likely point to
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21   it does not, at least in itself, tend to exclude legitimate competitive behavior.”); Baby Food, 166 F.3d at 125-26
     (“Evidence of sporadic exchanges of shop talk among field representatives who lack pricing authority is insufficient
22   to survive summary judgment.”).
     48
       See Baby Food, 166 F.3d at 125-26 (“Furthermore, to survive summary judgment, there must be evidence that
23   exchanges of information had an impact on pricing decisions.”).
     49
24        Skolky Decl., Ex. 17, Ex. C18 (
                                                                                                                        )
25   50
                                                             , Skolky Decl., Ex. 21.
     51
26        Id. at 1 (
                                                                        )
27   52
          Id. at 2 (
                                  ).
28

                                                            -13-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
                Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 20 of 28



 1

 2                Mr.              himself testified that he

 3

 4

 5

 6

 7

 8                Most important for this motion,

 9

10

11

12                                                                            AVX’s economist Dr. Snail

13   confirmed in the actual sales data that

14                                                      And as before, Plaintiffs’ experts did not offer any rebuttal

15   to Dr. Snail’s conclusion or otherwise identify any price increase resulting from this

16   communication—because there was none.

17                           ii.      AVX’s economist Dr. Snail did a

18

19                In addition to the three examples discussed above, AVX’s expert economist Dr. Snail

20

21   53
          Id.
     54
22        Deposition of                , Skolky Decl., Ex. 22, at 151:6-7.
     55
          Id. at 150:15-24.
23
     56
          Id. at 226:1-22.
24   57
          Id. at 150:18-24.
     58
25        Id. at 72:4-14.
     59
          Id. at 162:11-13.
26
     60
          See Skolky Decl., Ex. 5, at 3 (
27                                 ).
     61
          Skolky Decl., Ex. 17, Ex. C4.
28

                                                                   -14-
                        AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 21 of 28



 1   performed a

 2

 3

 4

 5

 6              AVX is entitled to summary judgment absent evidence that the information exchanges

 7   cited by Plaintiffs had an effect on prices paid by DPPs or the DAPs. 64 And Plaintiffs have none.

 8   As discussed above, neither DPPs’ economist Dr. Hal Singer nor Flextronics/AASI/Benchmark’s

 9   economist Dr. Leslie Marx disputed the results of Dr. Snail’s

10

11

12                                       AVX’s analyses of these documents are therefore unrebutted for

13   purposes of this Motion.

14   II.        THIS CASE IS LIKE CITRIC ACID AND UNLIKE TFT-LCD OR SRAM.

15              To avoid summary judgment, Plaintiffs must now come forward with evidence capable of
16   raising a genuine issue of material fact establishing that AVX actually joined the alleged Asian
17   cartel. Plaintiffs can meet this burden by producing either (1) direct evidence that AVX,
18   considered individually, agreed to join and did join the conspiracy, or (2) circumstantial evidence
19   tending to exclude the possibility that AVX acted independently of the alleged conspiracy. See
20   Citric Acid II, 191 F.3d at 1093.
21              Documents with which a plaintiff may be able to prejudice a jury, and thereby obtain a
22   verdict based on unwarranted speculation rather than on the facts, are not “evidence” sufficient
23

24   62
          Id. at Appendix C.
     63
25        Deposition of Dr. Timothy S. Snail, Skolky Decl., Ex. 23, at 70:25 – 71:6.
     64
          Baby Food, 166 F.3d at 125-26.
26
     65
          See Skolky Decl., Ex. 4, at 259:10-21 (
27                                                                                                        ).
     66
          See Skolky Decl., Ex. 3, at 205:13-17 (
28                                                                                                 .

                                                               -15-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 22 of 28



 1   to defeat summary judgment. See Summers v. Teichert & Son, Inc., 127 F.3d 1150, 1152 (9th

 2   Cir. 1997) (“A mere scintilla of evidence will not be sufficient to defeat a properly supported

 3   motion for summary judgment; rather, the non-moving party must introduce some significant

 4   probative evidence tending to support the complaint”) (citation omitted); Anheuser-Busch, Inc.

 5   v. Natural Beverage Distribs., 69 F.3d 337, 345 (9th Cir. 1995) (“[C]onclusory or speculative

 6   testimony is insufficient to raise a genuine issue of fact to defeat summary judgment.”).

 7          1.      The four facts in Section I above mirror Citric Acid.

 8          AVX has established with Fact 1 and Fact 2 in Section I above that (1) Plaintiffs do not
 9   even allege that AVX attended the cartel meetings, their experts confirm that AVX did not attend
10   the cartel meetings, contemporaneous documents state affirmatively that AVX was not part of
11   the cartel, and there is no direct documentary or testimonial evidence that AVX otherwise joined
12   the cartel; and (2) the defendants whom have already pleaded guilty to participating in the cartel,
13   as well as the ACPERA applicant Panasonic/Sanyo,
14

15   This lack of any direct evidence implicating AVX in the Asian conspiracy—along with the direct
16   evidence from contemporaneous cartel minutes and cartel members’ statements, pleas, and
17   discovery responses—are on all fours with Citric Acid.
18                  In Citric Acid I, four major producers of citric acid “admittedly conspired to
19   divide the market among them and to raise the price of citric acid by limiting sales.” In re Citric
20   Acid Litig., 996 F. Supp. 951, 953 (N.D. Cal. 1998). The admitted conspirators pleaded guilty to
21   criminal charges and settled their civil actions. Id. However, the fifth defendant, Cargill, was not
22   indicted and, in the civil case, sought summary judgment. Id. at 953-54.
23          The court started its analysis of Cargill’s motion by highlighting the testimony of one of
24   the admitted members of the conspiracy, who “stated that no one from Cargill attended any of
25   the meetings at which the conspirators allocated market share, and that he never received sales
26   figures from Cargill.” Id. at 955. The court then found that
27
            [i]t is also significant that there is no direct evidence that Cargill was involved in the
28          conspiracy. Under normal circumstances no inference can be drawn from the lack of

                                                     -16-
                  AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 23 of 28



 1          direct evidence . . . This case is different. There was abundant direct evidence of a
            conspiracy among four companies . . . In fact, all four companies pled guilty to criminal
 2          charges and have been sentenced. None now have any reason to shield Cargill. The utter
            lack of any direct evidence that Cargill was involved in that conspiracy is therefore quite
 3
            probative.
 4
     Id. at 956. The court ultimately granted summary judgment, which the Ninth Circuit, in Citric
 5
     Acid II, upheld on appeal. 191 F.3d 1090.
 6
            On appeal, the Ninth Circuit also noted “that all four major critic acid manufacturers
 7
     admitted to conspiring to fix prices but none identified Cargill as a co-conspirator.” Id. With
 8
     that fact, the “scintilla of evidence” provided by the plaintiffs to connect Cargill to the
 9
     conspiracy was insufficient to “exclude the possibility that Cargill acted independently.” Id. at
10
     1106; see also CRT, No. C-07-5944 JST, 2017 U.S. Dist. LEXIS 217359, at *66 (granting
11
     summary judgment and noting “one potentially anticompetitive act must be weighed against the
12
     evidence that many members of the cartel denied Hitachi’s participation in the conspiracy, and
13
     the fact that Plaintiffs do not even claim that HDP representatives attended glass or bilateral
14
     meetings with HDP’s competitors”); Barnes v. Arden Mayfair, Inc., 759 F.2d 676, 684 (9th Cir.
15
     1985) (affirming summary judgment where “the dairies have admitted their participation in a
16
     conspiracy, while simultaneously exonerating [the moving defendant] with nothing to gain for
17
     their exculpatory statements”).
18

19          2.      AVX’s direct evidence analysis does not suffer from the problems identified
                    in TFT-LCD.
20
            This case is unlike TFT-LCD, in which various defendants argued that there was a lack of
21
     direct evidence but the court nonetheless denied summary judgment. There, unlike here, there
22
     was direct evidence that the moving defendants had actually conspired with the known cartel
23
     members. Defendant Toshiba, for example, was denied summary judgment because no admitted
24
     conspirator unequivocally stated that Toshiba was not part of the conspiracy, and to the contrary,
25
     the amnesty applicant’s employees testified that they did in fact agree to fix prices with Toshiba.
26
     See Order Denying Toshiba Entities’ Motion For Summary Judgment, No. 3:07-md-01827-SI
27
     (N.D. Cal. Nov. 11, 2011), Dkt. No. 4107, at 2. This same analysis was applied to deny Sanyo’s
28

                                                      -17-
                  AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 24 of 28



 1   motion for summary judgment in that case, as no conspirator had unequivocally denied Sanyo’s

 2   participation in the conspiracy, there was ample evidence that Sanyo had been exchanging

 3   pricing information with the alleged cartel members, and there was evidence that LCD prices had

 4   in fact been impacted by Sanyo’s conduct. In re TFT-LCD Flat Panel Antitrust Litig., MDL No.

 5   1827, 2012 U.S. Dist. LEXIS 145936, at *48-49 (N.D. Cal. Oct. 9, 2012).

 6          Here, to the contrary, every pleading cartel member has

 7

 8                And as established in Fact 4 in Section I above, the “bilateral communication”

 9   documents that Plaintiffs rely on do not implicate AVX in the Asian cartel that this case is about.

10   Dr. Snail has furthermore shown that those bilateral communications in fact did not affect

11   prices—and Plaintiffs’ experts did not rebut that analysis. This case is like Citric Acid, not like

12   TFT-LCD.

13          3.      AVX has shifted the burden to Plaintiffs to show that the only explanation
                    for AVX’s behavior across the alleged cartel period was its active, knowing
14                  involvement in the alleged Asian cartel.
15          When, as here, a plaintiff will rely solely on circumstantial evidence to tie a defendant to

16   a conspiracy, the Ninth Circuit has adopted a two-part test for summary judgment:

17          First, the defendant can “rebut an allegation of conspiracy by showing a plausible and
            justifiable reason for its conduct that is consist with proper business practice.” The
18          burden then shifts back to plaintiff to provide specific evidence tending to show that the
            defendant was not engaging in permissible competitive behavior.
19

20   Citric Acid II, 191 F.3d at 1094 (citations omitted).

21          As established in Fact 3 above, AVX’s business records produced in this case depict a
22   company racing to develop the most advanced capacitor products in the world, and succeeding in
23   doing so. AVX’s capacitors can be found circling the Earth in satellites, inside the body in
24   pacemakers and defibrillators, deep under the Earth’s crust in drilling equipment, and roving the
25   surface of Mars. At the same time as it was inventing new ways to build capacitors, it was
26   competing as a rational business would to attract and maintain business involving more mundane
27   products. Not only are AVX’s actions during the alleged cartel period consistent with
28

                                                     -18-
                  AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 25 of 28



 1   independent competitive behavior, they are inconsistent with the commoditized marginal rent-

 2   seeker behavior that Plaintiffs allege. This evidence fully rebuts the Plaintiffs’ allegation of

 3   conspiracy as to AVX. See Citric Acid II, 191 F.3d at 1094.

 4           In response, the “bilateral communications” to which their experts cite and discussed in

 5   Fact 4 above are insufficient to place AVX in the alleged Asian cartel. But as explained in Fact

 6   4 above, none of these documents shows AVX acting in a way that could only be explained by

 7   AVX’s conscious decision to join the Asian cartel. And none of the alleged “bilateral

 8   communications” had any effect on prices.

 9           4.       The circumstantial evidence concerning AVX is not like that in SRAM.

10           In In re Static Random Access Memory (SRAM) Antitrust Litig., No. 07-md-01819-CW,
11   2010 U.S. Dist. LEXIS 132172 (N.D. Cal. Dec. 10, 2010), the plaintiffs alleged that certain
12   manufacturers engaged in a price-fixing conspiracy related to SRAM. Id. at *31. Regular cartel
13   meetings were held between some defendant manufacturers, called “White Board” meetings,
14   where information about SRAM production volume, pricing, and major customers was
15   exchanged. Id. at *32-33. Cypress, one of the defendant manufacturers, moved for summary
16   judgment on the basis that it did not attend these meetings. Id. at *33. The court denied
17   summary judgment because Cypress had more or less participated in the cartel through the back
18   door:
19           Cypress, principally through Scotch, communicated extensively with Samsung, the
             conspiracy's apparent leader. Cypress and Samsung agreed to exchange forecast
20           information, including details about SRAM revenue and volume. They exchanged
21           pricing information as well. In addition, Cypress exchanged such information with other
             competitors. . . . Cypress has not shown that the information it exchanged with
22           competitors was materially different from the information exchanged at the White Board
             meetings.
23

24   Id. at *51-52.
25
             Here, unlike in SRAM, there can be no serious allegation that AVX was participating in
26
     the cartel through the back door. It is unremarkable that AVX employees interacted from time to
27
     time with employees from other capacitor manufacturers from around the world. But a
28

                                                     -19-
                  AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
                Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 26 of 28



 1   document showing someone from AVX interacting with an Asian cartel member is not an

 2   automatic “gotcha” for Plaintiffs; the question is whether “all the evidence considered as a

 3   whole” supports the weighty inference that the communication was in furtherance of the

 4   conspiracy alleged in this case. Citric Acid II, 191 F.3d at 1097; CRT, 2017 U.S. Dist. LEXIS

 5   217359 at *66 (weighing “one potentially anticompetitive act” against the evidence “as a whole,”

 6   including the fact that many admitted cartel members denied the defendant’s participation in the

 7   conspiracy).

 8                Plaintiffs will no doubt submit documents to show that one or more AVX employees

 9   interacted in some way with one or more Asian cartel members. Some of those occasions may

10   even have involved the exchange of market information, gathering competitive intelligence, or

11   gossip about what others were doing. But none of them concerns AVX joining the Asian cartel.

12                For example, Plaintiffs’ expert Dr. Marx67 offers

13

14

15

16

17

18

19

20

21

22

23   67
          Skolky Decl., Ex. 1, at ¶89-90, n. 193;           , Skolky Decl., Ex. 24 (                             .
     68
24        Skolky Decl., Ex. 24.
     69
          Id. at 6 (
25                                                                                     . Note that Mr.   is a native
     Mandarin speaker, hence the unusual syntax.
26
     70
          Id. at 5 (                ).
27   71
          Id.
     72
28        Id. at 6 (

                                                         -20-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
            Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 27 of 28



 1              This E-mail reflects normal-course intelligence gathering, and is not evidence that AVX

 2   agreed to join the alleged Asian cartel. As explained in Citric Acid I, “attempting to glean from

 3   customers [here, Asustek] market information about competitors is proper competitive

 4   behavior.” Citric Acid I, 996 F. Supp. at 960. And discussing pricing of a past bid—or in this

 5   case, NEC’s unwillingness in the now-closed negotiation to lower prices due to its commitments

 6   elsewhere—is not evidence that the AVX colluded with anyone, much less the alleged Asian

 7   cartel, to set the price of that past bid to Asustek. See id. at 959.

 8              Talking with an Asian cartel member about something other than participating in the

 9   Asian cartel is not evidence that AVX consciously joined the Asian cartel. Communications

10   between competitors—even if one of the competitors is later revealed to be a member of a

11   cartel—“do not permit an inference of an agreement to fix prices unless ‘those communications

12   rise to the level of an agreement, tacit or otherwise.’” Baby Food, 166 F.3d at 126 (citation

13   omitted); see also Citric Acid II, 191 F.3d at 1105 (evidence of some price exchanges “is neither

14   sufficient to survive summary judgment under Baby Food nor probative of the industry-wide

15   conspiracy alleged . . .”).

16   III.       CONCLUSION.

17              The direct evidence shows that AVX was not a cartel member, and that its actions have
18   been consistent with normal, rational business conduct. The circumstantial evidence that
19   Plaintiffs will rely upon does not show AVX behaving in a way that can only be explained by its
20   participation in the Asian cartel. AVX is entitled to summary judgment.
21              Additionally and independently, Plaintiff AASI, by its own admission bought no products
22   from AVX and is requesting no damages from AVX.73 AVX is entitled to summary judgment as
23   to AASI for this separate and independent reason.
24

25

26

27

28   73
          See Skolky Decl., Ex. 1, at 67-68.

                                                       -21-
                       AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
         Case 3:14-cv-03264-JD Document 2352 Filed 06/14/19 Page 28 of 28



 1   Dated: June 14, 2019                     MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                              AND POPEO, P.C.
 2
                                              By: /s/ Evan S. Nadel
 3
                                              Evan S. Nadel
 4                                            44 Montgomery Street, 36th Floor
                                              San Francisco, CA 94104
 5                                            Telephone: (415) 432-6000
                                              Facsimile: (415) 432-6001
 6                                            enadel@mintz.com
 7
                                              Bruce D. Sokler (admitted pro hac vice)
 8                                            Robert G. Kidwell (admitted pro hac vice)
                                              701 Pennsylvania Avenue NW, Suite 900
 9                                            Washington, DC 2004
                                              Telephone: (202) 434-7300
10                                            Facsimile: (202) 434-7400
11                                            Bdsokler@mintz.com

12                                            Attorneys for Defendant AVX Corporation

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               -22-
     88258666v.9   AVX’S MOTION FOR SUMMARY JUDGMENT – CASE NO. 3:17-MD-02801-JD
